STONE, C. J.
— The note sued on in this case is in the ordinary form of promissory notes, except that it is payable “at Matthews, Ala.” It was admitted that the place named “is a station on the Montgomery and Eufaula railroad; that at said Matthews there are four store-houses where business is conducted, a railroad depot, a post-office, and several dwelling-houses ; and that one of said store-houses is the storehouse of the defendants, who are engaged in business at Matthews.” One controverted question in this case is, whether the note sued on is commercial paper. Our statute —Code of 1876, § 2094 — declares that “Bills of exchange and promissory notes, payable in money, at a bank or private banking-house, or a certain place of payment therein designated, are governed by the commercial law.”
We hold that the note sued on is not commercial paper. It is not payable at a certain place of payment therein designated. Merely naming a city, town, or village, having many, or even several places of business, is not a compliance with the statute, either in letter or spirit. The intention was that a certain place should be designated; a place at which debtor and creditor could meet, the one to pay, and the other to receive payment. That is the sense of the provision, and that must be its interpretation. To hold otherwise, would be to open a door, the breadth and dimensions of which we can not foresee.
There is another fact shown in this record, which should be noted. The testimony is uncontroverted, that Logue, the payee of the note, “deposited the note (in suit) with Belser & Parker, as collateral security of his indebtedness to them, and that Belser & Parker deposited it with Lehman, Durr & Co., as collateral security for their, Belser & Parker’s, indebtedness to Lehman, Durr & Co.” The debt of Logue to Belser & Parker, as also the debt of the latter to Lehman, Durr & Co., each was much larger than the amount of the note sued on. There was no other testimony of the ownership of either Belser & Parker, or of Lehman, Durr & Co. A note or claim deposited or placed as collateral security to an existing debt, and upon no new consideration, is open to all defenses which could be made against the payee, if the *246collection was sought by him. — Colebrook on Col. Sec., 569; Ware v. Russell, 57 Ala. 43; Connerly v. Pl. & Mer. Ins. Co., 66 Ala. 432; Keel v. Larkin, 72 Ala. 493; Cap. City Ins. Co. v. Quinn, 73 Ala. 558.
Many of the rulings of the trial court are not reconcilable with the principles above declared.
Eeversed and remanded.